DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 2 of December 2020.
Claims 1, 6, 9, 12, and 19 have been amended.
Claims 1-19 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claim 6 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claim 6 under 35 U.S.C 112 is withdrawn.  

35 USC § 101
Applicant asserts that the method eliminates duplicative inventory transfer orders or the need for repetitive inventory checking in and among retail locations and distribution centers. Receiving both reactive and proactive demand signals to determine an optimal inventory level at each of a plurality of locations was not technically possible in existing systems, and results in a more computationally efficient system.  Overall, claim 1 includes additional features that go beyond abstract ideas such that meaningful limits are imposed on practicing the abstract ideas.  Examiner respectfully disagree.  The claims are not directed to elimination of duplicative inventory 
Applicant asserts that the operations performed by the computing system of claim 1, for example, go beyond "well-understood, routine and conventional functionality." While it is understood that obviousness is a separate consideration, it stands to reason that if a claim is novel and nonobvious, it is also not "well-understood, routine and conventional." Therefore, it is respectfully submitted that the additional elements of claim 1 amount to significantly more than an abstract idea. Examiner respectfully disagrees.  The argued features are understood to amount to mere instructions to apply an exception by merely invoking a computer as a tool. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual 

35 USC § 103
Applicant asserts that even though Joseph states that a single item may be shipped or listed for sale, Joseph doesn't teach tracking individual items for sale from merchants as they move through a supply chain. Additionally, Joseph does not teach the ability to determine an appropriate stock unit of measure for each item, wherein the appropriate stock unit of measure may be different at a retail location and the distribution location.  Furthermore, no combination teaches the amended claim 1. Examiner respectfully disagrees.  The Weng reference has been added in view of new grounds or rejection and ¶38-39, 44 teaches an allocation engine 208 can provide an allocation strategy in case the demand from all R-DCs 106 is not met by the M-DC on-hand inventory, as described earlier. In one implementation, the allocation engine 208 can equally allocate in-stock products to various retail distribution centers 106. Alternatively, a prioritization system can be used to allocate in-stock products unequally to different retail distribution centers 106 based on the different requirements of the different retail distribution centers 106, or other considerations.
	
Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 12 recites “…receive…a proactive demand signal comprising a forecasted demand probability distribution for one of the plurality of individual items at the plurality of retail locations and the plurality of distribution locations for a given day; 4U.S. Patent Application Serial No. 15/898,837 Reply to Office Action of September 4, 2020 determine…optimized inventory levels for the one item for the given day at each of the retail locations and distribution locations based on at least the forecasted demand probability distribution; monitor…inventory levels of the one item at each of the retail locations and distribution locations in real-time by: receiving…reactive demand signals…the reactive demand signals including sales of individual units of the one item received in real- time; in response to each of the reactive demand signals, determining in real-time which retail locations and distribution locations have inventory deficits, by comparing the actual inventory levels of the item to the optimized inventory levels of the item; and automatically generating transfer orders on an individual-item basis when an inventory deficit of the item is determined at one or more of the retail locations and distribution locations; determine…an appropriate stock unit of measure for each item at the plurality of retail locations and distribution locations, wherein the appropriate stock unit of measure may be different at each of the plurality of retail locations and distribution locations; arrange, with the transportation management system, transportation of the appropriate stock of units of the item based on the transfer orders; and record…new inventory positions of each individual unit of the one item in each location in an inventory data store”.  Accordingly, the claim recites an abstract idea. Claims 1 and 19 recite similar limitations as Claim 12 and as disclosed, it recites an abstract idea.
More specifically, claims 1, 12, and 19 are directed to a “Certain Methods of Organizing Human Activity, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” as discussed in MPEP §2106.04(a)(2)(II-III), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.

I:\IBM\1 110\33922\US M02515\2020-01-21_FOA\33922.AM2.doc	With respect to 2A Prong 2, this judicial exception is not integrated into a practical application. In particular, the claims 1, 12, and 19 recite the additional elements a computing system including “a processor”, and “a memory” communicatively coupled to “the processor”, “the memory” storing instructions executable by “the processor” to, at “a proactive replenishment engine”,  with “an inventory allocation engine”, with “an inventory tracking engine”, at “a reactive replenishment engine”, from “a point of sale network” in communication with the plurality of retail locations and an online ordering system, and with “a stock unit engine”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶33-35 “The inventory management system 202 receives inventory requests from the replenishment management system 204. In response to the inventory requests, the inventory management system 202 determines whether additional inventory is needed at one or more nodes within the supply chain to satisfy the request. Additional inventory may be transported to one node from another node if sufficient stock of the needed product(s) is available within the required timeframe within the supply chain. In such instances, transfer orders are issued to the transportation management system 206. If the inventory management system 202 determines that there is not sufficient stock of the requested products at another node or that transporting the products within the supply chain would be too costly or time consuming, additional stock is ordered from one or more vendors 102 through purchase orders issued from the inventory management system 202. The inventory management system 202 is further described with respect to FIG. 3.  In the embodiment shown, the replenishment management system 204 receives demand signals from one or more sources including an online ordering system 208, one or more point of sale systems 210, and a demand forecast engine 212. The demand signals can be proactive or reactive. Proactive demand signals are received from the demand forecast engine 212 and are generated by predicting expected customer demand for individual products on a day by day basis. Reactive demand signals are received from the point of sale system 210 (e.g., a point of sale network distributed across stores 108 within the enterprise) or through the online ordering system 208. The online ordering system 208 receives orders from customers 110 and coordinates fulfillment of those orders. The point of sale systems 210 record sales that are made at stores 108. The replenishment management system 204 also receives inventory adjustments from the user interface 214. Inventory adjustments are instructions received from a user to modify inventory levels at one or more locations or nodes within the supply chain. Inventory adjustments may be made for reasons other than expected or actual customer demand for particular items. The replenishment management system 204 is further described with respect to FIG. 3. In some embodiments the supply chain management system 200 communicates with a computing device 220 through a network 222. The network 222 can be any of a variety of types of public or private communications networks, such as the Internet. The computing device 220 can be any network-connected device including desktop computers, laptop computers, tablet computing devices, smartphones, and other devices capable of connecting to the Internet through wireless or wired connections. In some instances, the supply chain management system 200 also communicates with a finance system 224 through the network 222” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a 
	With respect to step 2B, the claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional elements a computing system including “a processor”, and “a memory” communicatively coupled to “the processor”, “the memory” storing instructions executable by “the processor” to, at “a proactive replenishment engine”,  with “an inventory allocation engine”, with “an inventory tracking engine”, at “a reactive replenishment engine”, from “a point of sale network” in communication with the plurality of retail locations and an online ordering system, and with “a stock unit engine”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶33-35 as described above.
As a result, claims 1, 12 and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1, 12 and 19 do not recite any additional elements beyond the abstract idea.
Claims 2-11 and 13-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a 
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 9, 10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120054076 to Wu et al. (hereinafter referred to as “Wu”) in view of US 8407110 to Joseph et al. (hereinafter referred to as “Joseph”) in further view of US 

(A)	As per Claims 1, 12, and 19: 
Wu expressly discloses the following:
receiving, at a proactive replenishment engine, a proactive demand signal comprising a forecasted demand probability distribution for the item at the plurality of retail locations and the plurality of distribution locations for a given day; (Wu ¶142-144, 151 for instance, in the example system shown in FIG. 2, this information may be received by the central inventory optimization system 32 from a central database, from the inventory locations 34, from one or more other software applications (e.g., a forecasting software application), from user input, and/or from some other suitable information source. Specifically, FIG. 9 illustrates examples of the holding cost, order lead-time and required service level for each of the nodes in the example network. FIG. 10 illustrates examples of the demand forecast (forecast mean and forecast variance) over three future periods at each of the retail nodes (R1-R4). The forecasts may, for example, be determined based on historical data using a known forecasting software application. FIG. 11 illustrates examples of the planned inventory receipt at each location in the example network. In certain examples, the inventory pools may also define delivery modes. For instance, the inventory pool depicted in FIG. 12 may be defined to provide a same day delivery mode for lateral transshipment between retail locations R1-R4. In another example, the delivery mode for the inventory pool depicted in FIG. 13 may provide for a one week delivery lead-time for lateral transshipment between warehouse locations W1 and W2).
determining, with an inventory allocation engine, optimized inventory levels for the item for the given day at each of the plurality of retail locations and distribution locations based on at least the forecasted demand probability distribution; (Wu ¶17-21, 146-147 the central inventory optimization system determines the optimum inventory for individual locations in the network based on the inventory demand forecast while looking at excess and shortages of each location, generating the optimal transshipment plan such as moving 5 units from R1 to R2 and 6 units from R1 to R4 in order to balance inventory between multiple retail stores.  Fig. 21 A discloses a replenishment order detail example where item47360 is found to be in Store B and ready for transshipment based on optimized inventory generated by the system 1).
monitoring…inventory levels of the item at each of the retail locations and distribution locations…: (Wu ¶151 Fig. 21A provides an example of the system monitoring one product in one location in a multi-echelon inventory supply which includes several products and locations).

    PNG
    media_image1.png
    278
    442
    media_image1.png
    Greyscale

in response to each of the reactive demand signals, determining…which retail locations and distribution locations have inventory deficits, by comparing the actual inventory levels of the item to the optimized inventory levels of the item; (Wu ¶19, 115 the updated inventory conditions are used to determine the optimal inventory replenishment quantities 
automatically generating transfer orders…when an inventory deficit of the item is determined at one or more of the retail locations and distribution locations; (Wu ¶17, 87, 114 The central inventory optimization system generates one or more integrated inventory plans that are optimized for the lateral transshipment (shipments from an alternative supplier) between two or more of the inventory locations in the inventory pool based at least in part on the inventory excesses or shortages as highlighted on Fig. 1).
arranging, with a transportation management system, transportation of individual units of the item based on the transfer orders; (Wu ¶20, 77 the transshipment optimization plan, generated and managed by the central inventory optimization system, takes into consideration other variables including transportation mode and associated cost in order to balance inventory of products between multiple locations).
recording, with the inventory tracking engine, new inventory positions of each individual unit of the item in each location in an inventory data store; (Wu ¶149 W1 (warehouse 1) has 126 extra units of inventory while W2 (warehouse 2) has a shortage of 63 units based on average projected service level, therefore a transshipment of 63 units of the same item from W1 and W2 must take place and the move is recorded as an updated inventory receipt as shown in Fig. 19).
Although Wu teaches systems and methods for multi-echelon inventory planning with lateral transshipment where it receives sales data from retail locations and adjust inventory as 
with an inventory tracking engine…in real-time by; (Joseph Col. 6 Lines 50-60 fulfillment center implements sophisticated inventory tracking and management techniques such as RFID of items, dynamic scheduling and optimization of item selection across multiple orders, real-time inventory tracking with respect to order, receiving and shipping activity, or other inventory management).
…including sales of individual units of the item received in real-time; (Joseph Cols. 6, 9 Lines 50-60, 1-29 fulfillment center implements sophisticated inventory tracking and management techniques such as RFID of items, dynamic scheduling and optimization of item selection across multiple orders, real-time inventory tracking with respect to order, receiving and shipping activity, or other inventory management.  It is noted that in various embodiments, a merchant may submit a single fulfillment services request applicable to multiple different items 35, or may submit respective requests for each of several items 35 (individual units). Although examples discussed hereinafter may refer to processing of a single item 35, it is understood that the method may be applicable to the concurrent fulfillment services request processing of multiple different items 35).
… in real-time…; (Joseph Col. 6 Lines 50-60 fulfillment center implements sophisticated inventory tracking and management techniques such as RFID of items, dynamic scheduling and optimization of item selection across multiple orders, real-time inventory tracking with respect to order, receiving and shipping activity, or other inventory management).
…on an individual-item basis…; (Joseph Col. 25 Lines 35-50 the fulfillment services provider may assess a transaction fee for each item, for example $0.99 for each sold item).

Although Wu in view of Joseph teaches systems and methods for multi-echelon inventory planning with lateral transshipment where it receives sales data from retail locations and adjust inventory as needed based on real-time information, it doesn’t expressly disclose a point of sale network and Dar teaches the following:
receiving, at a reactive replenishment engine, reactive demand signals from a point of sale network in communication with the plurality of retail locations and an online ordering system, the reactive demand signals…; (Dar ¶46-48 POS controller generates a graphical representation of one or more products related to the scanned product, while server queries the databases to retrieve related product information available for sale in the store the customer is located, a nearby store, or an online-store). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph’s receipt of sales data from retail locations and have a POS controller of Dar as both are analogous art which teach solutions to acquiring sales data from a multi-echelon inventory distribution network as taught in Wu ¶19 in view of Joseph and further allow the server to  query the databases to retrieve related product information available for sale in the store the customer is located, a nearby store, or an online-store as taught in Dar ¶46-48.  

determining, with a stock unit engine, an appropriate stock unit of measure for each item at the plurality of retail locations and distribution locations, wherein the appropriate stock unit of measure may be different at each of the plurality of retail locations and distribution locations; (Weng ¶38-39, 44 An allocation engine 208 can provide an allocation strategy in case the demand from all R-DCs 106 is not met by the M-DC on-hand inventory, as described earlier. In one implementation, the allocation engine 208 can equally allocate in-stock products to various retail distribution centers 106. Alternatively, a prioritization system can be used to allocate in-stock products unequally to different retail distribution centers 106 based on the different requirements of the different retail distribution centers 106, or other considerations).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar’s central inventory optimization system determines the optimum inventory for individual locations in the network based on the inventory demand forecast while looking at excess and shortages of each location including receipt of sales data from retail locations such as POS network and have the allocation engine 208 provide an allocation strategy in case the demand from all R-DCs 106 is not met by the M-DC on-hand inventory of Weng as both are analogous art which teach solutions to acquiring sales data from a multi-echelon inventory distribution network as taught in Wu ¶19, 87, 114 in view of Joseph and 
Wu teaches a system [abstract] and a computer-readable medium [158-159].

(B)	As per Claim 2:
	Wu expressly discloses;
wherein optimized inventory levels are further determined with a cost analyzer by balancing direct costs with opportunity costs; (Wu ¶72-77 the central inventory optimization system determines the optimum inventory for individual locations in the network based on the inventory demand forecast and an estimated delivery delay for inventory replenishments, then the optimal transshipment plan is deployed based on a tradeoff between inventory holding cost (direct cost), transshipment cost (direct cost) and stock-out penalty cost (opportunity cost) where the re-balance of products between locations is managed by the central inventory optimization system).

(C)	As per Claim 3:
Wu expressly discloses;
wherein optimized inventory levels are further determined based on the availability goals for each of the retail and distribution locations, the availability goals defining preferred stock levels of each of the plurality of items; (Wu ¶19, 68 Assuming an average customer demand of 100 units for node D (inventory location D) and on average 95 units can be satisfied directly from stock, then the average fill rate (customer availability goals) of node D will be 95%).
NOTE:  Examiner notes that the preferred stock level is the intended result, therefore stating the feature, for example, the purpose or intended use of the invention, rather than any 

(D)	As per Claim 5:
Wu expressly discloses;
wherein a transfer order is generated for an item if a cost analyzer determines that the cost of transferring the item from another distribution location is less than the cost of ordering the item from a vendor; (Wu ¶2 Multi-echelon inventory planning includes transfer of items from one node to another via a lateral transshipment in order to fulfill the other at a lower cost).
wherein at least one transfer order is for an item that is generally stored in a large grouping but is broken down for shipping; (This portion is part of newly amended language inserted to Claim 15 and has been addressed in Claim 1 by Wu ¶ 87 The optimization algorithm discloses variable cnijm which represents the transportation of one unit of inventory from “i” to “j” where the unit is pulled from a batch).

(E)	As per Claim 6:
Wu expressly discloses;
wherein the costs include at least opportunity costs of having the item at the distribution location having a surplus, the cost of transporting the item, and the difference in cost for storing the item at the distribution location having a surplus versus the distribution location having a deficit; (Wu ¶77-84 The optimal transshipment plan  aims at minimizing inventory holding cost, transportation cost, and stock-out penalty cost allowing  by re-

(F)	As per Claim 9:
further comprising calculating with a stock unit calculator a stock unit for each item at each location, based on the demand probability distribution; (Wu ¶145-146, 151 Optimal inventory levels are calculated to achieve a target service level of 95% for each item at each location as seen on Figs. 16 and further exemplified on Fig. 21A where one particular item, has an excess of 9 units).
NOTE:  Examiner notes that stock unit calculator can be interpreted as an algorithm, a spreadsheet, or a software module based on Fig. 3 of the instant application and under the broadest reasonable interpretation.  Furthermore, examiner points out that Wu teaches an algorithm which is an inherent component of a computer used to perform/process calculations.
 
(G)	As per Claim 10:
further comprising fulfilling online orders placed by customers by sending reactive demand signals to an inventory management system arranging transportation of items requested in the online orders, and delivering the items to the customers; (Joseph Col. 38 Lines 50-60 In response to receiving the order from the purchasing customer, the inventory management system may issue instructions to the operators at the facility that direct the operators in picking, packing, and shipping the given item, along with other items, if any, to the purchasing customer).


(H)	As per Claim 15:
wherein the item is generally stored in a large grouping but is broken down for shipping; (Joseph Col. 9 Lines 25-30 Items are stored in the fulfillment center within inventory storage facility, which may include any suitable combination or arrangement of item storage structures, such as racks, bins, pallets or other types of storage apparatus arranged in a grid or other fashion and can be dispensed in terms of discrete, countable units or multiples of units).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar’s receipt of sales data from retail locations and store items in racks, bins, and/or pallets of Joseph as both are analogous art which teach solutions to acquiring sales data from a multi-echelon inventory distribution network as taught in Wu ¶19 in view of Joseph and in further view of Dar and further dispense countable units as taught in Joseph Col. 9 Lines 25-30.  



Claim 16:
Specifically, Wu expressly discloses the following:
wherein the demand signals include proactive demand signals…; (Wu ¶18 the demand forecast 38 may be generated from historical data (e.g., inventory and sales data 44 received from the inventory network locations)).
Although Wu in view of Joseph and in further view of Dar and in further view of Weng teaches proactive demand signals, it doesn’t expressly disclose a reactive demand signal and additional teachings of Joseph specifically teaches the following:
… reactive demand signals; (Joseph Col. 38 Lines 50-60 In response to receiving the order from the purchasing customer, the inventory management system may issue instructions to the operators at the facility that direct the operators in picking, packing, and shipping the given item, along with other items, if any, to the purchasing customer).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s demand signals to include instructions after a purchase of Joseph as both are analogous art which teach solutions to acquiring sales data from a multi-echelon inventory distribution network as taught in Wu ¶18 in view of Joseph and in further view of Dar and in further view of Weng and further issue instructions to operators to pick, pack, and ship an item purchased by a customer as additionally taught in Joseph Col. 38 Lines 50-60.  




Claim 17:
Specifically, Wu expressly discloses the following:
wherein the inventory is used to replenish both in-store purchase…; (Wu ¶14 Fig. 1 illustrates a multi-echelon supply chain network where the top echelons are used to replenish the bottom echelons (retail stores)).
Although Wu in view of Joseph and in further view of Dar and in further view of Weng teaches inventory replenishment, it doesn’t expressly disclose an inventory replenishment for online orders and additional teachings of Joseph specifically teaches the following. 
…online orders; (Joseph Col. 38 Lines 50-60 In response to receiving the order from the purchasing customer, the inventory management system may issue instructions to the operators at the facility that direct the operators in picking, packing, and shipping the given item, along with other items, if any, to the purchasing customer). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s inventory replenishment system and include online orders of Joseph as both are analogous art which teach solutions to trigger inventory movement and replenishment from a distribution network as taught in Wu ¶14 in view of Joseph and in further view of Dar and in further view of Weng and further allow the system to issues instructions in order to fulfill customer’s order as taught in Joseph Col. 38 Lines 50-60.  




Claim 18:
Specifically, Wu expressly discloses the following:
further comprising calculating with a stock unit calculator a stock unit for each item at each location, based on the demand probability distribution; (Wu ¶145-146, 151 Optimal inventory levels are calculated to achieve a target service level of 95% for each item at each location as seen on Figs. 16 and further exemplified on Fig. 21A where one particular item, has an excess of 9 units).

Claims 4, 7, 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120054076 to Wu et al. (hereinafter referred to as “Wu in view of US 8407110 to Joseph et al. (hereinafter referred to as “Joseph”) and in further view of US 20160034879 to Dar (hereinafter referred to as “Dar”) in even further view of US 20050288993 to Weng et al. (hereinafter referred to as “Weng”) and in further view of US 20130261792 to Gupta et al. (hereinafter referred to as “Gupta”).

(A)	As per Claim 4:
Specifically, Wu expressly discloses the following:
wherein monitoring inventory positions of the plurality of items at each of the retail locations and distribution locations comprises…at a retail or distribution location and updating an inventory database with the current inventory positions of the plurality of items; (Wu ¶151-152 Fig. 21A provides an example of the system monitoring one product in one location in a multi-echelon inventory supply which includes several products and locations where filed 256 (fig. 21A) shows a planned order receipts where inventory information is updated).

…receiving notifications when individual items leave or arrive…; (Gupta ¶87 Amazon locker sends notification to customer that item has arrived and is available for pick-up).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s inventory monitoring system to include notifications sent to customers of Gupta as both are analogous art which teach solutions to monitor inventory items as taught in Wu ¶151-152 in view of Joseph and in further view of Dar and in further view of Weng  and further allow Amazon lockers to become temporary holding locations (retail store) for delivery and pick-up of items for clients and couriers as taught in Gupta ¶87.  

(B)	As per Claims 7 and 13:
Specifically, Wu expressly discloses the following:
selecting transportation equipment…of the items to be transported; (Wu ¶20 the transshipment optimization plan may identify (determine/select) a transportation mode for inventory shipment).
Although Wu in view of Joseph and in further view of Dar and in further view of Weng teaches transportation mode selection [Wu 20], it doesn’t expressly disclose pre-arranged times and Gupta teaches the following:
…based on the attributes…; (Gupta ¶74 Shipping package, volume, and/or weight information).
scheduling pickups at one or more locations; scheduling drop-off at one or more locations; (Gupta ¶19 Amazon lockers may function as a final destination or as a transfer point where scheduled deliveries are picked up and dropped off).
determining a loading order for the transportation equipment based on the scheduled drop-offs; (Gupta ¶58 Transportation units (van, truck, trailer, etc.) are loaded with delivery and transfer containers according to a loading plan which corresponded to a route).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s transshipment optimization plan which includes a selection of the transportation mode for inventory shipment to include load the transportation unit according to a known route of Gupta as both are analogous art which teach solutions to choose transportation modes as taught in Wu ¶20 in view of Joseph and in further view of Dar and in further view of Weng and further allow routes to be defined by attributes such as volume or weight while loading the transportation units per developed route as taught in Gupta ¶58.  

(C)	As per Claim 8:
wherein pickups and drop-offs are scheduled within a need-by time; (Gupta ¶53 a pre-arranged time (need-by timeframe) so items can be picked up at Amazon Lockers which are destined to be delivered to customers within the geographic range).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s 

(D)	As per Claim 11:
Specifically, Wu expressly discloses the following:
further comprising…the customer availability goals for one or more items at one or more locations…with the inventory management system the optimized inventory positions for the one or more items at the one or more locations; (Wu ¶68 Assuming an average customer demand of 100 units for node D (inventory location D) and on average 95 units can be satisfied directly from stock, then the average fill rate (customer availability goals) of node D will be 95%).
Although Wu in view of Joseph and in further view of Dar and in further view of Weng teaches an average fill rate for each node [68], it doesn’t expressly disclose pre-arranged times and Gupta teaches the following:
… receiving a request to modify… and adjusting…; (Gupta ¶39  Amazon locker are modular and can be expanded or retracted to easily and quickly expand or remove capacity so that the demand for that pickup location can be satisfied).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s average fill rate calculation to include expand or retract capacity of Gupta as both are analogous art which teach solutions to average fill rate per node as taught in Wu in view of Joseph and in 

(E)	As per Claim 14:
Specifically, Wu expressly discloses the following:
further comprising an item attribute database, a transportation database, an inventory data store…; (Wu ¶142, 160 A central database sends information to the central inventory optimization system related to holding cost, order lead-time, node location, node type, forecast mean and variance where these database (data stores) are connected directly or indirectly to each other in order to allow the flow of data needed for their operations).
Although Wu in view of Joseph and in further view of Dar and in further view of Weng teaches a central database [142, 160], it doesn’t expressly disclose multiple/various databases and Gupta teaches the following:
…and at least one warehouse database; (Gupta ¶134 data storage, which may comprise various tables, databases and/or other data structures accessible by the program instructions).
NOTE:  Examiner asserts these database (data store) in both Wu and Gupta can serve multiple purposes and be in connection with one another in order to share needed information to complete a task).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wu in view of Joseph and in further view of Dar and in further view of Weng’s central database to include various databases of Gupta as both are analogous art which teach solutions to a database that maintains data on holding cost, order lead-time, node location, node type, forecast mean and variance as taught in Wu ¶142, 160 in view of Joseph and in further view 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/10/2021
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623